Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 1 of 24 Page ID #:611



  1   BLANK ROME LLP                           AKERMAN LLP
      David A. Thomas (SBN 215367)             Naim S. Surgeon (admitted pro hac vice)
  2   DThomas@BlankRome.com                    naim.surgeon@akerman.com
      Ghazal Tajmiri (SBN 265723)              Edward U. Ibeh (admitted pro hac vice)
  3   GTajmiri@BlankRome.com                   edward.ibeh@akerman.com
      Erika R. Schulz (SBN 313289)             98 SE 7th Street, Suite 1100
  4   ESchulz@BlankRome.com                    Miami, FL 33131
      2029 Century Park East | 6th Floor       Telephone: 305.374.5600
  5   Los Angeles, CA 90067                    Facsimile: 305.374.5095
      Telephone: 424.239.3400
  6   Facsimile: 424.239.3434                  Kanika D. Corley (SBN 223607)
                                               kanika.corley@akerman.com
  7   Attorneys for Plaintiffs                 601 W. Fifth Street, Suite 300
      The Santa Barbara Smokehouse, Inc.       Los Angeles, CA 90071
  8   and DHBrands Limited                     Telephone: 213.688.9500
                                               Facsimile: 213.627.6342
  9

 10                                            Ferdose al-Taie (admitted pro hac vice)
                                               ferdose.al-taie@akerman.com
 11                                            2001 Ross Ave., Suite 3600
                                               Dallas, TX 75201
 12                                            Telephone: 214.720.4300
                                               Facsimile: 214.812.2508
 13
                                               Attorneys for Defendants
 14                                            AquaChile, Inc., Agrosuper S.A.,
                                               and Empresas AquaChile S.A.
 15

 16                         UNITED STATES DISTRICT COURT

 17                       CENTRAL DISTRICT OF CALIFORNIA

 18
      THE SANTA BARBARA SMOKEHOUSE,               Case No. 2:19-cv-10733-RSWL-JEMx
 19   INC., a California corporation, and
      DHBRANDS LIMITED, a Cyprus limited          Assigned for all purposes to
 20
      liability company,                          Hon. Ronald S.W. Lew
 21
                               Plaintiffs,        STIPULATED PROTECTIVE
 22                                               ORDER
            vs.
 23
      AQUACHILE, INC., a Florida corporation,
 24   AGROSUPER S.A., a Chile corporation, and Discovery Document: Referred to
 25   EMPRESAS AQUACHILE S.A., a Chile Magistrate Judge John E.
      corporation,                             McDermott
 26
                               Defendants.
 27                                               Compl. Filed: December 19, 2019

 28                                          1
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 2 of 24 Page ID #:612



  1                                      STIPULATION
  2         IT IS HEREBY STIPULATED pursuant to Fed. R. Civ. P. 26(c) by and
  3   between Plaintiffs The Santa Barbara Smokehouse, Inc. and DHBrands Limited
  4   (together, “Plaintiffs”) on the one hand, and Defendants AquaChile, Inc., Agrosuper
  5   S.A., and Empresas AquaChile S.A. (collectively, “Defendants”) on the other hand,
  6   through their respective attorneys of record, that a Protective Order (“Order” or
  7   “Stipulated Protective Order”) may be entered by the Court in this action as follows:
  8   1.    A.     PURPOSES AND LIMITATIONS
  9         Plaintiffs and Defendants acknowledge that discovery in this action is likely to
 10   involve production of confidential, proprietary, trade secret, personal, or private
 11   information for which special protection from public dissemination or disclosure, and
 12   from use for any purpose other than prosecuting and defending this action, would be
 13   warranted. Pursuant to Fed. R. Civ. P. 26(c), Local Rule 79-5, and all other applicable
 14   local laws and rules, the Parties wish to facilitate the orderly and efficient disclosure
 15   of relevant information, and to minimize the potential for unauthorized disclosure of
 16   confidential information.
 17         The Parties acknowledge that any use of information or items deemed
 18   “Protected Material” pursuant to this Stipulated Protective Order at trial or in other
 19   court hearings or proceedings shall be governed exclusively by the orders of the
 20   presiding judge. The Parties further acknowledge that the terms of this Stipulated
 21   Protective Order do not apply or operate to constrain in any way the Court or the
 22   Court’s personnel, who are subject only to the Court’s internal procedures regarding
 23   the handling of any material filed or lodged with the Court, including, without
 24   limitation, material filed or lodged under seal. The Parties also acknowledge that this
 25   Order does not confer blanket protections on all disclosures or responses to discovery
 26   and that the protection it affords extends only to the limited information or items
 27   ///
 28                                             2
                             [STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 3 of 24 Page ID #:613



  1   deemed “Protected Material,” as that term is defined below and, if challenged, subject
  2   to the Court’s determination.
  3         B.     GOOD CAUSE STATEMENT
  4         Counsel for Plaintiffs and Defendants have conferred on the issue of disclosure
  5   of certain information relevant to the claims and defenses in the above-captioned
  6   action. Plaintiffs and Defendants have agreed that both sides will likely propound
  7   discovery seeking information and documents related to, inter alia, confidential,
  8   proprietary, trade secret, personal or private information belonging to the Parties or
  9   third-parties to this action (including international third parties subject to their own
 10   jurisdiction’s privacy laws and regulations, such as, for example, the General Data
 11   Protection Regulation (“GDPR”)), for which special protection from public disclosure
 12   and from use for any purpose other than prosecution, defense, or resolution of this
 13   action is warranted. Such confidential and proprietary materials and information may
 14   consist of, without limitation, trade secrets (as defined in the Uniform Trade Secrets
 15   Act), confidential business or financial information, information regarding
 16   confidential business practices, customer lists, pricing, research or development,
 17   private information (including information implicating privacy rights of third parties),
 18   or other information which is generally unavailable to the public or which may be
 19   privileged or otherwise protected from disclosure under applicable laws (including,
 20   without limitation, state or federal statutes, court rules, case decisions, international
 21   treaties, or common law). Accordingly, to expedite the flow of information, to
 22   facilitate the prompt resolution of disputes over the confidentiality of discovery
 23   materials, to adequately protect information the parties are entitled to keep
 24   confidential, to ensure that the parties are permitted reasonable necessary uses of such
 25   material in preparation for and in the conduct of trial, to address their handling at the
 26   end of litigation, and serve the ends of justice, a protective order for such information
 27   is justified in this matter. It is the intent of the parties that information will not be
 28                                              3
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 4 of 24 Page ID #:614



  1   designated as confidential for tactical reasons and that nothing be so designated
  2   without a good faith belief that it has been maintained in a confidential, non-public
  3   manner, and there is good cause why it should not be part of the public record of this
  4   case.
  5           C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
  6   SEAL
  7           The parties further acknowledge, as set forth in Section 11.3, below, that this
  8   Stipulated Protective Order does not automatically entitle them to file Protected
  9   Material under seal. Rather, the parties must comply with Local Rule 79-5.2.2 to
 10   obtain permission from the court to file any material under seal.
 11   2.      DEFINITIONS
 12           2.1   Action. The above-titled lawsuit pending in the United States District
 13   Court in the Central District of California, Case No. 2:19-cv-10733-RSWL(JEMx).
 14           2.2   Challenging Party.      A Party that challenges the designation of
 15   information or items under this Stipulated Protective Order.
 16           2.3   “CONFIDENTIAL” Information or Items. Information -- regardless
 17   of how it is generated, stored or maintained – or tangible things that the Designating
 18   Party reasonably believes to be entitled to protection from public disclosure under
 19   applicable laws and regulations, including Federal Rule of Civil Procedure 26(c) and
 20   other examples specified above in the Good Cause Statement.
 21           2.4   Counsel. Outside Counsel of Record and House Counsel (as well as
 22   their support staff).
 23           2.5   Designating Party. A Party or Non-Party that designates information or
 24   items that are (or have been) exchanged or produced in disclosures, in responses to
 25   discovery,      or      otherwise,    as     “CONFIDENTIAL”            or     “HIGHLY
 26   CONFIDENTIAL/ATTORNEYS’ EYES ONLY.”
 27   ///
 28                                              4
                              [STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 5 of 24 Page ID #:615



  1         2.6    Disclosure or Discovery Material. All items or information, regardless
  2   of the medium or manner in which generated, stored, or maintained (including, among
  3   other things, testimony, transcripts, or tangible things) that are produced or generated
  4   in disclosures, responses to discovery or other requests for documentation, or other
  5   exchanges or submissions in this matter.
  6         2.7    Expert or Consultant.          A person with specialized knowledge or
  7   experience in a matter pertinent to the Action who has been retained by a Party or its
  8   counsel to serve as an expert or as a consultant in this action (regardless of whether
  9   the individual serves as a witness). This definition includes any professional jury or
 10   trial consultant retained in connection with this litigation. An expert for purposes of
 11   this Stipulated Protective Order shall not include anyone who is a past or current
 12   employee of an opposing Party.
 13         2.8    “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY”
 14   Information or Items. Extremely sensitive information that the Designating Party
 15   considers in good faith to contain or comprise information covered by paragraph 2.3
 16   above, but that is (i) so highly sensitive or confidential that disclosure to a Party
 17   would pose a substantial risk of impairing the personal, business or commercial
 18   interests of the Designating Party or others subject to Rule 26(c) or under other
 19   applicable laws, or (ii) that is entitled to heightened confidentiality protections to
 20   comply with privacy laws or regulations applicable to the Designating Party
 21   (including, without limitation, the GDPR or other international privacy laws
 22   applicable to a Producing Party or non-party).
 23         2.9    House Counsel. Attorneys who are employees of a party to this Action.
 24   For clarity, House Counsel does not include Outside Counsel of Record or any other
 25   outside counsel.
 26         2.10 Non-Party. Any natural person, partnership, corporation, association or
 27   other legal entity not named as a Party to this action.
 28                                              5
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 6 of 24 Page ID #:616



  1         2.11 Outside Counsel of Record. Attorneys who are not employees of a
  2   Party but are retained to represent or advise a Party and have appeared in this Action
  3   on behalf of that Party or are affiliated with a law firm which has appeared on behalf
  4   of that Party, including support staff (this also includes independent companies or
  5   agencies that Outside Counsel of Record directly retains on behalf of a Party to
  6   perform litigation support services, including for example stenographic or
  7   videographic services).
  8         2.12   Party. Plaintiffs, Defendants, and any other party to this Action
  9   (including any party(ies) added after the date of this stipulation or its entry by the
 10   Court), including all of their respective officers, directors, and/or current employees
 11   (but not including other agents that are not employees, such as Outside Counsel of
 12   Record and Experts or Consultants).
 13         2.13 Producing Party.          A Party or non-party that produces Disclosure or
 14   Discovery Material in this Action.
 15         2.14 Professional Vendors. Persons or entities that provide litigation support
 16   services (e.g., photocopying; videotaping, translating; preparing exhibits or
 17   demonstrations; organizing, storing, retrieving data in any form or medium; etc.) and
 18   their employees and subcontractors.
 19         2.15 Protected Material.         Any Disclosure or Discovery Material that is
 20   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/ATTORNEYS’
 21   EYES ONLY.”
 22         2.16 Receiving Party. A Party that receives Disclosure or Discovery Material
 23   from a Producing Party.
 24   3.    SCOPE
 25         The protections conferred by this Stipulated Protective Order cover not only
 26   Protected Material (as defined above), but also (i) any information copied or extracted
 27   therefrom, (ii) all copies, excerpts, summaries, or compilations thereof, and (iii) any
 28                                             6
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 7 of 24 Page ID #:617



  1   testimony, conversations, or presentations by Parties or their counsel in this Action or
  2   in other settings that might reveal Protected Material. Any use of Protected Material
  3   at trial shall be governed by the orders of the trial judge. Nothing in this Order shall
  4   be construed as requiring disclosure of documents, information or any other materials
  5   that are subject to applicable privileges or immunities or that are, or may be claimed to
  6   be, otherwise beyond the scope of permissible discovery. Nothing herein shall be
  7   construed as an admission or concession by any party that any Protected Material
  8   constitutes relevant, material, or admissible evidence in this matter.
  9   4.       DURATION
 10            Even after final disposition of this Action, the confidentiality obligations
 11   imposed by this Order shall remain in effect until a Designating Party agrees
 12   otherwise in writing or a court order otherwise directs. Final disposition shall be
 13   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 14   or without prejudice; and (2) final judgement herein after the completion and
 15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 16   including the time limits for filing any motions or applications for extension of time
 17   pursuant to applicable law. However, this provision is not intended and shall not be
 18   construed as a waiver by any party of its rights to seek to use Protected Material at
 19   trial and the parties agree to timely meet and confer as needed regarding the use of any
 20   Protected Material at trial. For clarity, the terms of this Protective Order will cease to
 21   apply to any Protected Material once such material is entered into the public record at
 22   trial.
 23   5.       DESIGNATING PROTECTED MATERIAL
 24            5.1   Exercise of Restraint and Care in Designating Material for
 25   Protection.
 26            Each Party or Non-Party that designates information or items for protection
 27   under this Order must take care to limit any such designation to specific material that
 28                                               7
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 8 of 24 Page ID #:618



  1   qualifies under the appropriate standards, including, when reasonable, designating for
  2   protection only those parts of material, documents, items, or oral or written
  3   communications which qualify for protection under this Order.
  4         Designations that are shown to be clearly unjustified or that have been made for
  5   an improper purpose (e.g. to unnecessarily encumber the case development process or
  6   to impose unnecessary expenses and burdens on other parties) may expose the
  7   Designating Party to sanctions.
  8         If it comes to a Designating Party’s attention that information or items that it
  9   designated for protection do not qualify for protection at all, or do not qualify for the
 10   level of protection initially asserted, that Party must promptly notify all other parties
 11   that it is withdrawing the mistaken designation.
 12         5.2    Manner and Timing of Designations.
 13         Except as otherwise provided in this Order (see, e.g., second paragraph of
 14   section 5.2(a), below), or as otherwise stipulated or ordered, Disclosure or Discovery
 15   Material that qualifies for protection under this Order must be clearly so designated
 16   before the material is disclosed or produced. This, however, does not preclude a
 17   Designating Party from designating Protected Material previously produced in this
 18   action prior to the Parties’ entry of this Stipulated Protective Order.
 19         Designation in conformity with this Order requires:
 20                (a)    For information in documentary form (e.g. paper or electronic
 21   documents, but excluding transcripts of depositions or other pretrial or trial
 22   proceedings):
 23                       (i)     Documents Produced in Image, PDF, or hardcopy form
 24   (“Image”). The Designating Party shall place on each page the following legend:
 25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY.”
 26   The legend shall not obscure any content of the original document. Any person
 27

 28                                                 8
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 9 of 24 Page ID #:619



  1   making a copy of the image, if authorized under this Order, shall ensure that the same
  2   legend shows on the copy.
  3                       (ii)     Documents Produced in Native Format (“native file”). A
  4   Designating Party shall rename each native file to include, at the end of the file name
  5   and prior to the file extension, the following language: “CONFIDENTIAL” or
  6   “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY.” Any person making
  7   any copy of the native file, if authorized under this Order, shall not rename the file to
  8   remove the confidentiality legend.
  9                 (b)   For testimony given in deposition or in other pre-trial
 10   proceedings:
 11         The Designating Party may designate protected information disclosed on the
 12   record, including testimony and exhibits, as “CONFIDENTIAL” or “HIGHLY
 13   CONFIDENTIAL/ATTORNEYS’ EYES ONLY” and request the preparation of a
 14   separate transcript of such material.        Such separate transcript shall include both
 15   deposition testimony and exhibits so designated. In addition, deposition transcripts
 16   (including rough transcripts) and exhibits shall be deemed CONFIDENTIAL for thirty
 17   (30) days after the Parties’ receipt of the final transcript from the court reporter (for
 18   avoidance of doubt, “final transcript” as used herein does not mean the “certified”
 19   transcript after the witness has had the opportunity to provide his or her errata). A
 20   Designating Party may designate in writing, within thirty (30) days after receipt of any
 21   final deposition transcript in the Action, the specific pages of the transcript and
 22   exhibits      to    be        treated   as     “CONFIDENTIAL”          or     “HIGHLY
 23   CONFIDENTIAL/ATTORNEYS’ EYES ONLY.” The Designating Party shall then
 24   be responsible to notify the Court Reporter and the Court Reporter shall provide a
 25   separate transcript which shall include both deposition testimony and exhibits so
 26   designated.
 27         Transcript pages containing Protected Material must be separately bound by the
 28                                                  9
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 10 of 24 Page ID #:620



   1   court reporter, who must affix to the top of each such page the legend
   2   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY,”
   3   as instructed by the Party offering or sponsoring the witness or presenting the
   4   testimony.
   5                 (c)    Information Contained in Responses to Written Discovery:
   6         A Designating Party may designate information exchanged in disclosures or in
   7   response(s)     to    written   discovery     requests     (including    subpoenas)        as
   8   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY”
   9   by so indicating in a prominent manner (i) on the caption page of said responses
  10   (identifying specific responses being so designated), (ii) on each page of any
  11   documents produced with such responses, and/or (iii) as otherwise provided in
  12   Paragraph 5.2 above. In addition, a Designating Party may designate in writing,
  13   within thirty (30) days after receipt of a non-party’s responses to written discovery
  14   requests, the specific responses, documents, and/or other information to be treated as
  15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY.”
  16         5.3     Protected Material Disclosed by a Non-Party.
  17                 After a Non-Party makes disclosures in this proceeding, the entire
  18   disclosure shall be treated under this Order as HIGHLY CONFIDENTIAL/
  19   ATTORNEYS’ EYES ONLY Protected Material for the first 48 hours immediately
  20   after the disclosure. Within this 48-hour period, the Non-Party or a Party in this
  21   Action may notify all other parties that all or specific portions of the disclosure is
  22   being designated as HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY. After
  23   the expiration of the 48-hour period, the entire disclosure other than any portions
  24   designated as HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY shall be
  25   treated as CONFIDENTIAL under this order for a 12-day period. Within that 12-day
  26   period, the Non-Party or a Party in this action may notify all other parties that all or
  27   specific portions of the disclosure is being designated as CONFIDENTIAL.
  28                                              10
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 11 of 24 Page ID #:621



   1   Thereafter, any portions so designated, as well as any documents or information
   2   designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL/ATTORNEYS’
   3   EYES ONLY at the time of production or during the 48-hour period after production,
   4   shall remain so designated subject to this Order.
   5                In addition, in the event that the timing of a Non-Party’s disclosure(s) is
   6   such that the restrictions during the initial 48-hour time period may prevent a Party
   7   from adequately preparing for any filing, proceeding, or other formal obligation in this
   8   matter (including, without limitation, a deposition or other discovery proceeding), the
   9   parties will meet and confer in good faith to provide additional time for the affected
  10   Party as needed to avoid any potential prejudice from the initial 48-hour period after a
  11   Non-Party’s disclosure.
  12         5.4    Inadvertent Failure to Designate.
  13         If timely corrected, an inadvertent failure to designate qualified information
  14   (whether the failure is to provide any designation or to provide the proper level of
  15   designation) does not, standing alone, waive the Designating Party’s right to secure
  16   protection under this Order for such material. Upon timely correction of a missing or
  17   incorrect designation, the Receiving Party, on notification of the designation, must
  18   make reasonable efforts to assure that the material is treated in accordance with the
  19   provisions of this Order. This provision shall not be construed to be a derogation of
  20   the obligations or protections under Federal Rule of Civil Procedure 26(b)(5) nor
  21   Federal Rule of Evidence 502.
  22         5.5    Challenges to Designations.
  23         A Party may challenge a designation of confidentiality at any time that is not
  24   inconsistent with the Court’s Scheduling Order. A challenge may be initiated by
  25   serving via e-mail on all other Parties (and non-parties, if applicable) a “Notice of
  26   Objection” that identifies with particularity the Protected Material as to which the
  27   designation is challenged and states the basis for each challenge.
  28                                              11
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 12 of 24 Page ID #:622



   1                (a)    After any challenge is asserted to a designation made according to
   2   the procedures set forth in paragraph 5.2 above and its various sub-paragraphs, the
   3   Protected Material shall continue to have its designation until the challenge is fully
   4   resolved according to the procedures set forth in this paragraph 5.5.
   5                (b)    The Parties will comply with Local Rule 37-1 and will attempt to
   6   resolve each challenge in good faith before requesting judicial intervention.
   7                (c)    Any challenge submitted to the Court shall be via a joint
   8   stipulation pursuant to Local Rule 37-2.         The challenging party shall make all
   9   reasonable efforts to ensure that all briefing related to the joint stipulation will be
  10   completed no later than thirty (30) days prior to the trial date (or – for any material
  11   disclosed later than thirty days prior to the trial date – as soon as reasonably possible).
  12         If such a motion is timely filed, the original designation shall remain effective
  13   until service of notice of entry of an order re-designating the materials.
  14         Frivolous challenges, and those made for an improper purpose (e.g. to harass or
  15   impose unnecessary expenses and burdens on other Parties or non-parties) may expose
  16   the Challenging Party to sanctions.
  17   6.    ACCESS TO AND USE OF PROTECTED MATERIAL
  18         6.1    Basic Principles.
  19         A Receiving Party may use Protected Material only for purposes of prosecuting
  20   or defending this Action. Such Protected Material may be disclosed only to the Court
  21   and its employees or other staff (e.g., externs) and to the categories of persons
  22   described in this Stipulated Protective Order. When the Action has been terminated, a
  23   Receiving Party shall comply with the provisions of paragraph 14.
  24         Protected material must be stored and maintained by a Receiving Party at a
  25   location and in a secure manner that ensures that access is limited to the persons
  26   authorized under this Order.
  27

  28                                              12
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 13 of 24 Page ID #:623



   1         6.2     Pleadings, Motion Papers, and Written Discovery Papers.                    The
   2   Parties shall comply with all of the requirements contained in L.R. 79-5 prior to
   3   including any material that another party has designated as Protected Material in
   4   pleadings, motion papers (written motions, affidavits, and briefs), written discovery
   5   papers (requests and responses), or any other public documents/submissions.
   6         6.3     Information Designated as “CONFIDENTIAL,” May Be Disclosed
   7   Only to the Following Qualified Persons:
   8                 (a)   All Parties in this Action (including its officers, directors, and
   9   employees);
  10                 (b)   Outside Counsel of Record as defined above, including such
  11   counsel’s partners, employees, and agents retained in the Action (e.g., outside copy
  12   services, litigation-support services, and stenographers) to whom it is reasonably
  13   necessary to disclose the information for the prosecution, defense, or resolution of this
  14   Action;
  15                 (c)   Experts or Consultants, as defined above, to whom disclosure is
  16   reasonably necessary for the prosecution, defense, or resolution of this Action and
  17   who have signed a copy of the Acknowledgment And Agreement To Be Bound,
  18   attached hereto as Exhibit A (“Certification”);
  19                 (d)   A witness at a deposition or pre-trial hearing in the Action (and his
  20   or her attorney, if applicable), if the witness will give relevant testimony regarding the
  21   CONFIDENTIAL information or item(s) to be disclosed or if disclosure is reasonably
  22   necessary for the prosecution, defense, or resolution of this Action.             In either
  23   circumstance, (i) the witness (and his or her attorney, if applicable) shall sign a copy
  24   of the Certification prior to any disclosure of Protected Material(s), unless the
  25   Designating Party otherwise agrees in writing (without any such agreement being
  26   construed as a waiver of the status of the Protected Material under this Order), and (ii)
  27   if the witness is not a current employee of a Party, the witness (and his or her attorney,
  28                                              13
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 14 of 24 Page ID #:624



   1   if applicable) shall not be permitted to retain any copy or copies of Protected
   2   Material(s);
   3                  (e)   Any person identified as an author, source, addressee, or recipient
   4   of the material or who already otherwise possessed or knew the information;
   5                  (f)   Any mediators or arbitrators selected by the Parties to assist in
   6   resolution of this matter, and their personnel actively engaged in assisting them;
   7                  (g)   The Court or any Court personnel, including any court reporters;
   8   and,
   9                  (h)   Any other person by written agreement of the Designating Party
  10   and only after that person has signed the Certification.
  11          6.4     Information Designated as “HIGHLY CONFIDENTIAL/
  12   ATTORNEYS’ EYES ONLY” May Be Disclosed Only to the Following Qualified
  13   Persons:
  14                  (a)   Outside Counsel of Record as defined above, including such
  15   counsel’s partners, employees, and agents retained in the Action (e.g., outside copy
  16   services, litigation-support services, and stenographers) to whom it is reasonably
  17   necessary to disclose the information for the prosecution, defense, or resolution of this
  18   Action;
  19                  (b)   Experts or Consultants, as defined above, to whom disclosure is
  20   reasonably necessary for the prosecution, defense, or resolution of this Action and
  21   who have signed a copy of the Certification ;
  22                  (c)   Any person identified as an author, source, addressee, or recipient
  23   of the material or who already otherwise possessed or knew the information, provided
  24   such persons may not retain any “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES
  25   ONLY” documents shown to them and only after they have signed the Certification;
  26                  (d)   Any mediators or arbitrators selected to assist in resolution of this
  27   matter, and their personnel actively engaged in assisting them;
  28                                               14
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 15 of 24 Page ID #:625



   1                (e)    The Court or any Court personnel, including any court reporters;
   2                (f)    A witness at a deposition or pre-trial hearing in the Action (and his
   3   or her attorney, if applicable), if the witness will give relevant testimony regarding the
   4   HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY information or item(s) to
   5   be disclosed or if disclosure is reasonably necessary for the prosecution, defense, or
   6   resolution of this Action. In either circumstance, (i) the witness (and his or her
   7   attorney, if applicable) shall sign a copy of the Certification prior to any disclosure of
   8   Protected Material(s), unless the Designating Party otherwise agrees in writing
   9   (without any such agreement being construed as a waiver of the status of the Protected
  10   Material under this Order), and (ii) if the witness is not a current employee of a Party,
  11   the witness (and his or her attorney, if applicable) shall not be permitted to retain any
  12   copy or copies of Protected Material(s); and
  13                (g)    Any other person by written agreement of the Designating Party
  14   and only after execution of the Certification.
  15         6.5    Required Handling of Protected Material.
  16         (a)    Protected Material shall not be disclosed to anyone for any purpose other
  17   than as required for the preparation of trial or any appeal or resolution in this action,
  18   and, in that limited context, shall be disclosed only to Qualified Persons as set out
  19   above (depending on whether it is designated as “CONFIDENTIAL” or “HIGHLY
  20   CONFIDENTIAL/ATTORNEYS’ EYES ONLY”). Protected Material shall not be
  21   used for any business, personal, competitive or other purpose not strictly related to the
  22   prosecution, defense, or resolution of this Action. In addition, Protected Material in
  23   native format may be copied solely (a) for use in a litigation-support application or (b)
  24   as mutually agreed upon by the parties.
  25         (b)    Each Party and its counsel, and each Qualified Person identified in
  26   paragraphs 6.3 and 6.4 (other than the Court), including any person or entity acting on
  27   behalf of, or for the benefit of, that Qualified Person, (i) shall not permit or enable
  28                                              15
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 16 of 24 Page ID #:626



   1   unauthorized dissemination of Protected Material to anyone; and (ii) shall take all
   2   necessary and prudent measures to preserve the security of Protected Material,
   3   including measures to minimize risks of hacking of, and other unauthorized access to,
   4   systems on which Protected Material is stored or through which it is transmitted.
   5         (c)    If Protected Material is disclosed in a manner not authorized by this
   6   Order, or if an attempt is made to hack or otherwise gain unauthorized access to a
   7   system containing Protected Material (jointly, “unauthorized actions”), each Party or
   8   Qualified Person with knowledge of the unauthorized actions immediately shall take
   9   necessary and prudent remedial measures to prevent their reoccurrence and promptly
  10   shall inform the Designating Party of such remedial measures and of all facts relating
  11   to the unauthorized actions, including identification of all Protected Material
  12   disclosed.
  13         (d)    Nothing in this Order shall limit any Designating Party’s use of its own
  14   documents, including disclosure of its own Protected Material to any person for any
  15   purpose.
  16   7.    DESIGNATING PARTY’S USE OF OWN DOCUMENTS
  17         Nothing in this Order shall limit any Designating Party’s use of its own
  18   documents and information, including Protected Material, in this action or otherwise.
  19   Such disclosure shall not affect any designations made pursuant to the terms of this
  20   Order so long as the disclosure is made in a manner that is reasonably calculated to
  21   maintain the confidentiality of the information.
  22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  23   IN OTHER LITIGATION
  24         If a Receiving Party is served with a subpoena or a court order issued in other
  25   litigation that would compel disclosure of any information or items designated in this
  26   Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/ATTORNEYS’
  27   EYES ONLY,” the Receiving Party must:
  28                                             16
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 17 of 24 Page ID #:627



   1                (a)    Promptly notify in writing the Designating Party (via email and
   2   regular mail sent within the United States). Such notification must include a copy of
   3   the subpoena or court order, the identification of the Protected Material(s) which the
   4   Receiving Party believes to be implicated by the subpoena or order, and identification
   5   of the basis or bases by which the Receiving Party believes that the identified
   6   Protected Material(s) is subject to disclosure;
   7                (b)    Promptly notify in writing the party causing the subpoena or order
   8   to issue in the other litigation that some or all responsive material is subject to this
   9   Protective Order, and include a copy of this Stipulated Protective Order therewith; and
  10                (c)    Cooperate with respect to all reasonable procedures sought to be
  11   pursued by the Designating Party whose Protected Material may be affected.
  12                (d)    Not produce or disclose any Protected Material, if the Designating
  13   Party timely seeks a protective order, until after a determination by the court from
  14   which the subpoena or order issued, unless the Receiving Party has obtained the
  15   Designating Party’s permission.
  16         The purpose of imposing these duties is to alert the interested parties to the
  17   existence of this Protective Order and to afford the Designating Party in this case an
  18   opportunity to protect its confidentiality interests in the court from which the
  19   subpoena or order issued.      Nothing in these provisions should be construed as
  20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  21   directive from another court of competent jurisdiction.
  22   9.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  23         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  24   Protected Material to any person or in any circumstance not authorized under this
  25   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  26   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  27   to recover all copies of the Protected Material, (c) inform the person or persons to
  28                                              17
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 18 of 24 Page ID #:628



   1   whom unauthorized disclosures were made of all the terms of this Order, and (d)
   2   request that such person or persons to return and/or destroy all copies of all materials
   3   so disclosed and certify that such return and/or destruction has taken place.
   4   10.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   5   PROTECTED MATERIAL
   6         The production of information protected by the attorney-client privilege, work
   7   product doctrine, or any other privilege or protection from disclosure is not a waiver
   8   of the privilege or protection from discovery in this case or in any other federal or
   9   state proceeding. If information is produced in discovery that is subject to a claim of
  10   privilege or of protection as a trial-preparation material, the party making the claim
  11   may notify any party that receiving such information of such claim and the basis for it.
  12   After being notified, a Party must promptly return or destroy the specified information
  13   and any copies it has and may not sequester, use or disclose the information until the
  14   claim is resolved.
  15         When a Producing Party gives notice to Receiving Parties that certain
  16   inadvertently produced material is subject to a claim of privilege or other protection,
  17   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  18   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  19   may be established in an e-discovery order that provides for productions without prior
  20   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  21   parties reach an agreement on the effect of disclosure of a communication or
  22   information covered by the attorney-client privilege or work product protection, the
  23   parties may incorporate their agreement in the stipulated protective order submitted to
  24   the court.
  25         If the Receiving Party receives documents, ESI, or other forms of information
  26   from the Producing Party that, upon inspection or review, appear in any respect to
  27   contain or constitute potentially privileged information, the Receiving Party shall
  28                                              18
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 19 of 24 Page ID #:629



   1   immediately stop review of such information, shall not distribute it further even
   2   amongst the Party’s own case team except as strictly necessary to confirm the
   3   privileged nature of its contents, promptly sequester the potentially privileged
   4   information, and immediately identify the potentially privileged information to the
   5   Producing Party.
   6         The Receiving Party may object to the Producing Party’s designation of
   7   disclosed information as privileged material by providing written notice of such
   8   objection within seven days of its receipt of a written demand for the return of the
   9   disclosed privileged material. The Parties will strictly comply with Local Rules 37-1
  10   and 37-2 in connection with any dispute regarding the designation of information as
  11   privileged material. If the Parties are unable to resolve any such dispute, the issue
  12   shall be resolved by the Court after an in camera review of the disclosed privileged
  13   material. However, the Receiving Party agrees not to argue in connection with a
  14   dispute over privileged material that the information may not have been reviewed by
  15   the Producing Party prior to its disclosure or that the Producing Party did not take
  16   reasonable steps to prevent disclosure. Pending resolution of any such dispute by the
  17   Court, the Receiving Party shall not review and shall not use the disclosed privileged
  18   material in any respect.
  19         This Order shall be interpreted to provide the maximum protection allowed by
  20   Federal Rule of Evidence (“FRE”) 502(d). In addition, any document or information
  21   that is disclosed in accordance with a court order pursuant to FRE 502(d) shall
  22   automatically be treated as “CONFIDENTIAL” even if not expressly marked, and
  23   may be treated as “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY” if so
  24   expressly marked, unless the disclosing or Producing Party affirmatively indicates that
  25   certain   specified    material   is   not    “CONFIDENTIAL”          or    “HIGHLY
  26   CONFIDENTIAL/ATTORNEYS’ EYES ONLY.” FRE 502(b) is inapplicable to any
  27   disclosed privileged material. Under FRE 502(d) and 28 U.S. Code § 1738, this Order
  28                                              19
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 20 of 24 Page ID #:630



   1   shall be enforceable and granted full faith and credit in all other state and federal
   2   proceedings. Any subsequent conflict of law analysis shall apply the law most
   3   protective of privilege and work product.
   4         Nothing contained herein is intended to or shall serve to limit a party’s right to
   5   conduct a review and segregation for withholding from production documents, ESI or
   6   other information (including metadata) based on the lack of relevance or
   7   responsiveness, or the existence of a privilege or other protection from disclosure.
   8   11.   MISCELLANEOUS
   9         11.1 Right to Further Relief.
  10         All Parties reserve the right to seek modification of this Order at any time for
  11   good cause, including obtaining appropriate orders for deponents who refuse to sign
  12   the attached Certification. The Parties agree to meet and confer prior to seeking to
  13   modify this Order for any reason. The restrictions imposed by this Order may only be
  14   modified or terminated by written stipulation of all Parties or by order of the Court.
  15   Nothing in this Order abridges the right of any person to petition the Court for a
  16   further protective order relating to any purportedly confidential information. Nothing
  17   in this Order Shall prevent any Party from seeking additional Protective Orders or
  18   other appropriate relief with respect to the scope of discovery and/or any discovery
  19   requests, depositions, and/or portions thereof that such Party believes to be
  20   inappropriate, harassing, or otherwise impermissible under applicable law.
  21         11.2 Right to Assert Other Objections.
  22         By stipulating to the entry of this Protective Order, no Party waives any right it
  23   otherwise would have to object to disclosing or producing any information or item on
  24   any ground not addressed in this Stipulated Protective Order. Similarly, no Party
  25   waives any right to object, on any ground, to use in evidence of any Protected
  26   Material.
  27   ///
  28                                             20
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 21 of 24 Page ID #:631



   1         11.3 Filing Protected Material.
   2         Without written permission from the Designating Party or a court order secured
   3   after appropriate notice to all interested persons, a Party may not file in the public
   4   record in this action any Protected Material. A Party that seeks to file under seal any
   5   Protected Material must comply with Civil Local Rule 79-5 (including all its
   6   subparts). In the event that a Party’s request to file Protected Material under seal is
   7   denied by the Court, then the Receiving Party may file the information in the public
   8   record unless otherwise instructed by the Court.
   9   12.   COMPLIANCE WITH ORDER
  10         A Party’s compliance with the obligations imposed on it by this Order,
  11   including any obligations concerning the treatment of information designated as
  12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY”
  13   shall not be deemed an admission by the complying Party or otherwise be evidence
  14   that the information so designated is in fact confidential, proprietary, trade secret, or
  15   private information. Nor shall such compliance be deemed a waiver of the complying
  16   Party’s right to challenge the Designating Party’s designation of Protected Material as
  17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY.”
  18   13.   FINAL DISPOSITION
  19         Unless otherwise ordered or agreed in writing by the Producing Party, within
  20   sixty (60) days after the final disposition of this litigation, each Receiving Party must
  21   return all Protected Material to the Producing Party or destroy such material. As used
  22   in this subdivision, “all Protected Material” includes all copies, abstracts,
  23   compilations, summaries or any other form of reproducing or capturing any of the
  24   Protected Material. Whether the Protected Material is returned or destroyed, the
  25   Receiving Party must submit a written certification to the Producing Party (and to the
  26   Designating Party, if that is a different person or entity) by the sixty-day deadline that
  27   (1) identifies (by category, where appropriate) all the Protected Material that was
  28                                              21
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 22 of 24 Page ID #:632



   1   returned or destroyed, and (2) affirms that the Receiving Party has not retained any
   2   copies, abstracts, compilations, summaries or other forms of reproducing or capturing
   3   any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   4   retain an archival copy of all pleadings, motion papers, transcripts, legal memoranda,
   5   correspondence or attorney work product, even if such materials contain Protected
   6   Material. Any such archival copies that contain or constitute Protected Material
   7   remain subject to the terms of this Stipulated Protective Order.
   8         Any violation of this Order may be punished by any and all appropriate
   9   measures including, without limitation, contempt proceedings and/or monetary
  10   sanctions.
  11         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  12   DATED: May 4, 2020                 BLANK ROME LLP
  13

  14                                      By: /s/ David A. Thomas
  15                                          David A. Thomas
                                              Ghazal Tajmiri
  16
                                              Erika R. Schulz
  17                                      Attorneys for Plaintiffs
                                          The Santa Barbara Smokehouse, Inc. and
  18
                                          DHBrands Limited
  19
       DATED: May 4, 2020                 AKERMAN LLP
  20

  21

  22                                      By: /s/ Naim S. Surgeon
                                              Naim S. Surgeon
  23                                          Kanika D. Corley
  24                                          Ferdose Al-Taie
                                              Edward U. Ibeh
  25                                      Attorneys for Defendants AquaChile, Inc.,
  26                                      Agrosuper S.A., and Empresas AquaChile, S.A.
  27

  28                                             22
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 23 of 24 Page ID #:633



   1   Pursuant to L.R. 5-4.3.4(a)(2)(i), the filing attorney attests all other signatories listed, and on
   2   whose behalf the filing is submitted, concur in the filing’s content and have authorized it.
   3

   4   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

   5

   6           5/5/2020
       Dated: ______________                               ___________________________
                                                            Hon. John E. McDermott,
   7
                                                            United States Magistrate Judge
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                                23
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10733-RSWL-JEM Document 60 Filed 05/05/20 Page 24 of 24 Page ID #:634



   1                                         EXHIBIT A
   2                      Acknowledgment and Agreement to be Bound
   3           I,   ____________________________        [print   or   type   full   name],   of
   4   ______________ [print or type full address], declare under penalty of perjury that I
   5   have read in its entirety and understand the Stipulated Protective Order that was issued
   6   by the United States District Court for the Central District of California on
   7   __________, 2020, in the case of The Santa Barbara Smokehouse, Inc., et al. v.
   8   AquaChile, Inc., et al., Case No. 2:19-cv-10733-RSWL(JEMx). I agree to comply
   9   with and to be bound by all the terms and conditions of this Stipulated Protective
  10   Order and I understand and acknowledge that failure to so comply could expose me to
  11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
  12   not disclose in any manner any information or item that is subject to this Stipulated
  13   Protective Order to any person or entity except in strict compliance with the
  14   provisions of this Order. I further agree to submit to the jurisdiction of the United
  15   States District Court for the Central District of California for the purpose of enforcing
  16   the terms of this Stipulated Protective Order, even if such enforcement proceedings
  17   occur after termination of this action.
  18           I hereby appoint ______________________ [print or type full name] of
  19   _________________________________________________________ [print or type
  20   full address and telephone number] as my California agent for service of process in
  21   connection with this action or any proceedings related to enforcement of this
  22   Stipulated Protective Order.
  23

  24   Date:
  25   City and State where sworn and signed:
  26   Printed name (and title, if applicable):
  27   Signature:
  28                                              24
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
